LEASE AGREEMENT

(5353 Joliet Street, Denver, CO 80239)

 

THIS LEASE is made effective as of the 25th day of September 2014, by and
between MJ Holdings, Inc., a Nevada corporation and (the "Landlord") and Big
Toe, LLC, a Colorado limited liability company authorized to do business in the
State of Colorado, (the "Tenant").

 

WITNESSETH, that the said Landlord, for and in consideration of the rents,
covenants and agreements hereinafter mentioned and hereby agreed to be paid,
kept and performed by the Tenant, by these presents does lease to the Tenant the
premises hereinafter described, subject to all the other provisions of this
lease:

 

1.LEASED PREMISES

 

The parties acknowledge that the property owned by Landlord is located in the
City and County of Denver, Colorado, and consists of a building and surrounding
areas, collectively referred to herein as the "Property, " described as follows:

 

Landlord hereby leases to Tenant that certain real property consisting of a
building containing approximately +/- 22,144 square feet located at 5353 Joliet
Street, Denver, CO 80239 situated on an approximately 1.4 acre lot zoned I-B,
legally described as T3 R67 Sl4 NW/4 & DENVER BUSINESS CENTER, B2, LI DIF BOOK
2262-279, records of the Clerk and Record for the City and County of Denver,
Colorado. The land, together with all buildings and improvements located thereon
shall hereinafter be referred to as the "Premises".

 

2.USES OF PREMISES

 

The Premises shall be used by the Tenant for the purpose of a State licensed
medical and/or retail medical marijuana grow facility, center and/or infused
product manufacturing facility, in compliance with the laws and regulations of
the State of Colorado and any applicable local zoning codes, ordinances, rules
and regulations. Any other use shall be subject to Landlord's prior written
approval.

 

Tenant expressly covenants and agrees to use the premises for the legal
cultivation, retailing and/or infusing of medical and/or retail marijuana only,
which shall at all times be compliant with the laws of the State of Colorado and
any local ordinances legalizing marijuana through specific regulatory and
enforcement systems in connection with cultivation, distribution, sale and
possession therein and all applicable laws. This Lease is expressly contingent
upon the Tenant obtaining, and Landlord receiving a copy of, the Tenant's City
and State Marijuana Enforcement Division approved and current Marijuana
License(s) and permit(s) for its -intended operations at the Premises, upon such
terms and conditions subject to Tenant's sole and absolute discretion, on or
before December 1, 2014, and providing Landlord with copies of the guarantor's
prior 2 years of Colorado income tax returns on or before the execution of this
Lease. Should Tenant not obtain all of said licenses and permits to its sole
satisfaction, for any reason whatsoever, on or before December I, 2014, or
provide said income tax returns, then Tenant and Landlord shall each have the
right commencing on December 2, 2014 through and including December 10, 2014, to
terminate this Lease, effective upon delivery of written notice of



1

 

termination to the other party, at which time this Lease shall terminate, all
parties (including any and all guarantors) shall be relieved and discharged from
all obligations hereunder (except for those that survive termination of the
Lease), and Landlord shall be entitled to retain the Security Deposit; provided,
however, that if the City and State authorities have advised Tenant that they
will issue the Marijuana Licenses and permits to Tenant, Tenant shall provide
reasonable evidence to Landlord of such advisement from City and State
authorities, and the December 1, 2014 date (and the subsequent time frame for
delivery of written notice of termination), shall be tolled and extended for a
reasonable period of time to accommodate the issuance of the licenses and
permits but in no event later than March 1, 2015. In addition, this Lease shall
be contingent upon Tenant's satisfaction of its inspection of the Premises.
Tenant shall be entitled to access and inspect the Premises upon reasonable
notice at any time after the mutual execution of this Lease. If Tenant
determines, in its sole discretion, that any item is unsatisfactory to Tenant
for whatever reason, then Tenant shall have the right, but not the obligation,
to terminate this tease by providing written notice to Landlord within 10 days
after the mutual execution of this Lease. If Tenant elects to terminate the
Lease, then all parties (including any and all guarantors) shall be relieved and
discharged from all obligations hereunder (except for those that survive
termination of the Lease), and Tenant shall be entitled to the immediate return
of all Security Deposit. If Tenant does not deliver written notice within said
10 day period of time, then Tenant shall have waived this right to terminate.

 

  3. TERM

 

The term of this lease shall commence on the 25th day of September, 2014 (the
"Commencement Date") and continue until August 31, 2021. A "lease year" when
referred to in this lease shall mean a twelve-month period ending on each
anniversary date of this lease. Tenant shall have two (2) options to renew the
Lease term for two separate five (5) year terms, upon the same terms and
conditions as set forth in this Lease, except that Rent shall be the then-fair
market value, as determined and mutually agreed upon by Tenant and Landlord. To
exercise the options, Tenant shall provide Landlord with no less than ninety
(90) days written notice to exercise the option prior to expiration of the
then-current term.

 

If Landlord and Tenant are unable to agree, fair market value shall be
determined by the following method: Landlord and Tenant shall jointly appoint a
disinterested person of recognized competence who has a minimum of 10 years of
experience in the leasing of retail premises in the Denver metropolitan area
(the "Arbitrator "). If Landlord and Tenant cannot agree upon an Arbitrator,
each shall appoint a person meeting the foregoing qualifications, and the two
appointees shall jointly select the Arbitrator. The Arbitrator shall determine
the FMV in its reasonable discretion and such determination shall be final and
binding. Landlord and Tenant shall share equally in the expenses and fees of any
such arbitration.

 

Early Possession. If, prior to commencement of the term of the Lease, Tenant
uses or occupies the Leased Premises or any part thereof with Landlord's prior
written consent, for any other reason, Tenant agrees to observe and perform all
of the provisions of this Lease except those which require payment of rent.

 



2

 

4.RENTAL

 

a.                   The Tenant shall pay to the Landlord as Rent during the
term of this Lease, prorated for any partial month, in advance in equal monthly
installments payable on the first (1sr) day of each and every month during the
term hereof Rent in the amount of $15.57 per square foot, per year. The first
year's monthly rental amount is 22,144 square feet X $15.57 ÷ 12 = $28,731.84.

 

b.                  Landlord and Tenant agree that Rent for the first lease year
includes charges for insurance and real property taxes equal to $1.57 per square
foot To the extent that Landlord's actual costs for real property taxes and
insurance exceed $1.57 per square foot, Rent shall be increased by the amount of
such excess.

 

c.                   The portion of the rental amount that is not attributable
to insurance and real property taxes shall increase by two percent (2%) each
year during the lease term. By way of example, the second year's monthly rental
amount is 22, 144 square feet X ($14.28 + $1.57) ÷ 12 = $29,248.53, plus any
actual increases in taxes and insurance pursuant to Section 4.b above.

 

d.                 Notwithstanding the foregoing, provided Tenant is not in.
default under this Lease and Tenant is diligently pursuing issuance of the
licenses and permits set forth in Section 2, Tenant's rent shall be abated
through and including December 24, 2014.

 

e.                   Upon mutual execution of the Lease, Tenant shall pay to
Landlord the sum of Seventy Seven Thousand Five Hundred Four and 01/100 U.S.
Dollars ($77,504.01) as a security deposit, per the terms of Section 6 as set
forth below.

 

f. If rent due under this Lease shall commence on any day other than the first
day of a calendar month, then the rental payments shall be adjusted to the first
day of the first full month at the beginning of the term of this lease.

 

g.                   If Tenant fails to make any payment due under this Lease
within five (5) days of the date due, then in addition to all other rights and
remedies available to Landlord pursuant to this Lease or by law, Landlord shall
be entitled to recover from Tenant, and Tenant agrees to pay, a late payment
charge equal to five percent (5%) of the amount due.

 

h.                  Tenant agrees to make all payments of rent to Landlord at
4141 NE 2nd Avenue, Suite 204A, Miami, Florida, 33137, or to a place as may be
designated by Landlord from time to time, without demand. At Landlord's
election, Landlord may also accept payment by wire transfer, with Landlord's
wire instructions attached hereto as Exhibit A (which may be modified by
Landlord at any time by providing written notice to Tenant).

 

 

3

 

5.TENANT AND LANDLORD IMPROVEMENTS

 

a.TENANT IMPROVEMENTS: Tenant shall, at Tenant's sole cost and expense, be
permitted to make the following improvements, provided Tenant receives
Landlord's prior written consent to such improvements:

 

(i)Tenant may make substantial improvements to the building, including, but not
limited to, electrical, HVAC and security systems upgrades, changing the
configuration of the office space in the front of the building, including the
addition of walls and doorways, blocking off all windows, and such other changes
as are necessary to allow the Tenant to use the Premises for the Uses set forth
herein, or which the Tenant believes are prudent for the operations of the its
business. Notwithstanding the foregoing, Tenant shall not make any alterations
or improvements that compromise the structural integrity of the building.

 

(ii)All work required in the construction of Tenant's facility, including, but
not limited to, all, HVAC, electrical, and utility installation work, as well as
actual construction work on the building and parking facility, shall be
performed only by competent contractors licensed under the laws of the State of
Colorado and shall be performed pursuant to written contracts with those
contractors. All such contractors shall name the Landlord as an additional
insured under the terms of the liability and casualty insurance policies. Tenant
shall obtain, at Tenant's sole cost and expense, all required governmental
permits, licenses, etc., in order to construct and operate Tenant's facility.
Tenant shall install, at Tenant's sole cost and expense, all required
improvements for Tenant's facility. All work shall be performed in accordance
with all applicable laws, ordinances, regulations, requirements, and orders of
all governmental agencies having jurisdiction over the Premises.

 

(iii)Tenant shall post the Premises with the statutorily prescribed notice that
all improvements are being done for the benefit of and at the request of the
Tenant and that no mechanic's and/or other liens may be placed against the
Premises. Tenant shall indemnify and hold harmless the Landlord from any
mechanics' liens being placed against the Premises and shall immediately and
forthwith cause any such liens to be released of record by either paying the
lien amount and/or providing a court approved surety bond in an amount
sufficient to cause the mechanic's lien(s) to be released of record.

 

  b. LANDLORD IMPROVEMENTS: Except as set forth in the following sentence,
Landlord shall not be required to make any improvements to the premises.
Landlord shall provide a total of 2500amps. 277/480 Volts 3 phase electrical
power service to the Premises.

 

Landlord makes no representations concerning the Premises or its suitability for
the Tenant's intended purpose. Tenant is relying solely on its own inspections
to make

 

4

 

such a determination. The Premises are being leased to the Tenant on an "AS-IS,
WHERE-IS" basis.

 

  6. SECURITY DEPOSIT

 

The Tenant shall deposit with the Landlord upon the date of mutual execution of
this Lease approximately the sum of SEVENTY SEVEN THOUSAND FIVE HUNDRED FOUR AND
01/100 US DOLLARS ($77,504.01), as set forth above as a security deposit. If
this Lease goes to full term, upon the expiration of this lease and the
fulfillment of all of Tenant's obligations hereunder, the deposit shall be
immediately and forthwith returned to the Tenant, but in the event the Tenant
shall breach this lease or fail to perform any of the covenants assumed herein,
the Landlord may apply all of the deposit (or a portion thereof, as the case may
be) to damages suffered by the Landlord.

 

Provided Tenant has fulfilled all of its obligations hereunder, $25.834.67 of
the Security Deposit shall be credited to Tenant as payment for month 13 of the
Lease. The remaining balance shall be held by Landlord as the Security Deposit
as set forth above.

 

7.ASSIGNMENT OR SUBLEASE

 

This Lease may not be assigned or subleased to any other entity other than the
named Tenant herein, without the prior written consent of the Landlord, which
consent shall not be unreasonably withheld, delayed or conditioned. In no event
will the Assignment or Sublease of the Lease relieve the Tenant of its
obligations hereunder, Tenant shall remain responsible for all terms and
conditions of this Lease. In addition to Tenant, any Sub-lessee or assignee
shall be personally liable for all payments, conditions, covenants and
agreements in this Lease. Any subleasing and/or substitution of a Subtenant
shall not relieve the Guarantors from personal liability, nor shall any
concession in rent, change in rental rates and/or other amendment to this Lease
relieve

the Guarantors of personal liability.

 

8.REPAIRS AND ALTERATIONS

 

All repairs and alterations to the premises deemed necessary by Tenant shall be
made by said Tenant, at Tenant's cost and expense, and all construction,
improvements, repairs and alterations so made shall remain as a part of the
realty as a fixture of the Premises (except for Tenant's trade fixtures and as
otherwise provided herein). Tenant assumes responsibility for all exterior and
interior maintenance such as, but not limited to, heating and air conditioning
equipment, plumbing and sewers, mechanical systems, and electrical repairs.
Landlord shall maintain at its sole cost and expense (with no contribution from
Tenant) the exterior walls, structure, and the roof of the building. In
addition, Landlord shall perform any necessary capital improvements to the
parking areas, such as re-surfacing and re-striping, without any contribution
from Tenant.

 

9.CARE OF PREMISES

 



5

 

At all times during the term of this lease, Tenant shall, at Tenant's sole cost
and expense, keep and maintain in thorough repair and good, safe, and
substantial order and operating condition and repair the interior and exterior
of all buildings and improvements erected on the premises, including, but not
limited to, buildings, improvements, lighting, parking areas (except for capital
improvements such as resurfacing or restriping), snow removal, signage, walkways
and lawn care and landscaping on the premises in a reasonably diligent manner to
maintain a first-class, high-quality facility, and also consistent with the
improvements, if any, on the other portions of the property, except for the
roof, parking lot and areas, and structural and non-structural components
required to be maintained by the Landlord, and Tenant shall likewise at all
times and at its sole cost and expense, put, keep and maintain all personal
property and equipment attached to or used in connection with the premises in
good and operating condition.

 

The Tenant and all other prior approved subtenants holding under said Tenant
agree to use reasonable diligence in the care and protection of said premises
during the term of this lease, to keep the electrical, plumbing, and other
mechanical improvements therein in good order and repair and to surrender said
premises at the termination of the lease in as good of condition as when
originally constructed by Tenant, ordinary wear and tear excepted.

 

10.HOLDING OVER

 

The Tenant agrees to pay one and one-half (1 1/2) times rent for each month
(including any portion thereof) the Tenant, or anyone holding under the Tenant,
shall remain in the demised premises after the termination of this lease,
whether by limitation or forfeiture. Nothing herein shall imply any extension of
the lease term by such holding over.

 

  11. DAMAGES OR DESTRUCTION OF PREMISES

 

The damage or destruction of said premises by fire, or the elements, or such
material injury thereto shall result in a pro-rata or complete abatement of
rental and other obligations until the Premises are restored. Landlord and
Tenant agree that they shall use all insurance proceeds they receive to
immediately and forthwith repair the Premises. In the event of any such damage
or destruction, Landlord shall expeditiously restore the building and
improvements using the Landlord's insurance proceeds, with reasonable diligence
and promptness.

 

It is understood and agreed that if at any time during the continuance of this
lease the demised premises, or any portion thereof, be taken or appropriated or
condemned by reason of eminent domain or sold by threat of eminent domain, there
shall be such division of the proceeds and awards in such condemnation
proceedings or sale in accordance with the respective interest of the parties in
the condemned property as follows:

 

If legal title to any of the premises is taken by condemnation or eminent domain
making the premises unsuitable for the use it was being put to at that time of
the notice for condemnation and/or eminent domain proceeding, then the lease
shall be terminated at the time of possession of the governmental authority.
Landlord shall keep all proceeds

6

 

related to the premises and Tenant shall keep all proceeds related to its
improvements and loss of business, if included in the calculation of the award
and if separately awarded to Tenant.

 

12.FIXTURES AND PERSONAL PROPERTY

 

Any trade fixtures, signs and other personal property of the Tenant not
permanently affixed to the Premises shall remain the property of the Tenant, and
the Landlord agrees that Tenant shall have the right, at any time, and from time
to time, to remove any and all of its trade fixtures, signs and other personal
property which it may have stored or installed in the Premises, including but
not limited to counters, shelving, mirrors, lights, ballasts, humidifiers and
de-humidifiers, environmental controls, fans, filters, equipment, surveillance
equipment, dvr equipment, alarms, and any and all other removable "non-fixture"
personal property (but expressly excluding all components of the heating,
ventilation and air conditioning system). The Tenant, at its sole expense, shall
immediately repair any damage occasioned to the Premises by reason of the
removal of any such personal property.

 

13.UTILITIES.

 

Tenant shall put electric, gas, water and wastewater utilities in its name, and
Tenant shall be solely responsible for payment of such utilities.

 

14.TRASH AND DEBRIS

 

Tenant shall directly contract for and receive separate trash service. The
Tenant covenants that Tenant will keep the premises, loading area, and parking
and service lots, free and clear of Tenant's trash and debris. All trash and
debris will be removed by the Tenant, at Tenant's cost.

 

15.INTENTIONALLY OMITTED

 

16.FEES AND TAXES

 

Tenant shall pay all sales taxes, license fees and other impositions
attributable to and required by governmental agencies for the conduct of
Tenant's business operations.

 

17.RECORDING OF LEASE

 

A Memorandum of Lease may be recorded by Landlord. Tenant shall NOT record the
Lease and/or any memorandum of lease.

 

18.INSURANCE

 

Landlord shall, at Landlord's sole cost and expense, provide the following
insurance:



7

 

a.                   Fire and extended coverage insurance on the building,
improvements and equipment on the premises for their full replacement cost.

 

Tenant shall, at Tenant's sole cost and expense, provide the following
insurance:

 

a.                   Fire and extended coverage insurance on Tenant's contents
and other property for their full replacement cost.

 

b.                   Comprehensive general liability coverage in an amount of at
least Two Million Dollars ($2,000,000.00).

 

All liability insurance maintained by Tenant shall name Landlord as an
additional insured; shall provide for notification to Landlord at least thirty
(30) days prior to any termination of coverage; shall be in form, coverage,
amounts, and in companies acceptable to Landlord; and copies of all such
policies and current certificates of insurance shall be provided to and
deposited with Landlord at all times.

 

All casualty insurance shall be payable to Landlord but may be used by Landlord
to reconstruct the damaged premises, so long as such proceeds and additional
sums deposited with Landlord are sufficient to restore the premises in
Landlord's reasonable judgment.

 

19.MEDICAL AND/OR RETAIL MARIJUANA

 

Tenant expressly covenants and agrees to use the premises for cultivation of,
retailing of and/or infusing of products with medical and/or retail marijuana
only, in each instance to the extent permitted by Tenant's licenses and permits
received for the Premises, and for no other use without Landlord's prior written
consent.

 

The parties acknowledge that the sale and possession of marijuana is currently
permitted under certain circumstances under Colorado state law but is prohibited
by federal law. Current federal policy is not to seek enforcement of federal
marijuana possession laws in states such as Colorado where such possession is
lawful. In the event that state or federal laws, ordinances or policies change
such that there is a material risk that Tenant or Landlord will be subject to
criminal prosecution or the Premises or Tenant's operations in the Premises will
be subject to seizure or forfeiture by state, federal or local authorities,
Landlord may terminate this Lease on thirty (30) days prior written notice to
Tenant, and all payment and performance obligations shall be pro-rated to date
of termination. In addition, if any applicable governmental authority issues a
cease and desist order against all retail sales of marijuana in the City and
County of Denver or the State of Colorado, Landlord agrees to terminate this
Lease (provided that such obligation shall not apply to a cease and desist order
applicable to the Premises due to Tenant's actions or failure to act). Upon
termination in accordance with this paragraph, (a) all parties (including any
and all guarantors) shall be relieved and discharged from all obligations
hereunder (except for those that survive termination of the Lease), and (b)
Tenant agrees that, notwithstanding anything to the contrary in this Lease,
Landlord shall be entitled to retain the Security Deposit.

Tenant shall comply with all state and local laws, regulations, codes applicable
to the Premises, and with all licenses, permits and approvals received by Tenant
in connection

8

 

with its use of the Premises. Notwithstanding the foregoing, it shall not be a
default under this Lease if Tenant receives a notice or citation of violation
under any license, permit or approval provided (a) it does not result in a
revocation of such license, permit or approval and (b) Tenant is taking all
reasonable steps to cure the violation, including any steps required or
recommended by the applicable governmental authorities.

 

Tenant shall indemnify and hold harmless the Landlord, the Landlord's officers,
directors, members, managers, employees, attorneys, agents and independent
contractors from any and all liability, costs, damages and/or other causes of
action arising from or in any way related to the Tenant's use of the Premises,
including, but not limited to actual, consequential and punitive damages,
Landlord's attorney fees, court costs, expert witness fees and any and all other
damages.

 

Tenant and Landlord acknowledge and understand that cultivation, possession,
sale and/or distribution of marijuana are permitted by the State of Colorado
although such acts are in violation of Federal law. Accordingly, the Landlord
and Tenant jointly, severally and individually waive any defense as to the
enforcement of this Lease based upon an "illegality of purpose" theory or other
related defense(s). The Landlord and Tenant further acknowledge and agree that
this Lease shall be fully enforceable in the court of competent jurisdiction
located in the State of Colorado as specified herein

 

20.NOTICES

 

All notices herein provided for shall be in writing. All notices permitted or
required to be given pursuant to this Lease shall be sent by personal delivery,
registered or certified mail, postage pre-paid, nationally recognized overnight
delivery service or by electronic mail to the applicable party at set out below.
Any mailed notice shall be deemed received three (3) days after the date of
mailing; any notice delivered by personal delivery, overnight delivery or
electronic mail shall be deemed receive upon receipt.

 

Landlord:

 

c/o MJ Holdings, Inc.

Attention: Shawn Chemtov

4141 NE 2nd Avenue, Suite 204A

Miami, Florida 33137

Email: shawn@mjholdingsinc.com

 

 

 

 

With a copy to Landlord's Attorney:

 

Brownstein Hyatt Farber Schreck

410 17th Street, 22nd Floor

Denver, Colorado 80202

Attention: Noelle Riccardella

Email: nriccardella@bhfs.com



9

 

  Tenant: Big Toe, LLC

Attention: Phone Toommaly 891 14th Street, Unit 1515

Denver, Colorado 80202

Email: pohn.toommaly@gmail. com

 

With a copy to Tenant's Attorney:

 

Dill Dill Carr Stonbraker & Hutchings, PC

Attention: Adam P. Stapen

455 Sherman Street, Suite 300

Denver Colorado 80203

Email: astapen@dillanddill.com

 

Landlord or Tenant may, at any time or from time to time, by notice designate a
substitute address for that above set forth, and thereafter notices to Landlord
or Tenant shall be directed to such substitute address.

 

21.RE-ENTRY

 

Said Tenant will quit and deliver up the possession of said premises to the
Landlord or Landlord's heirs, successors, agents, or assigns, when this lease
terminates.

 

It is hereby understood, that any such re-entry, forfeiture, annulments or
voidance shall relieve the Tenant from the obligation of the Tenant to make the
monthly payments of rent and other charges hereinafter reserved, and if the
Lease is terminated, the Landlord and Tenant are relieved of any and all further
obligations hereunder.

 

22.NO CONSTRUCTIVE WAIVER

 

No waiver of any covenant or condition, or forfeiture, by acceptance of rent or
otherwise shall waive any subsequent cause of forfeiture or breach of any
condition or covenant of this lease; nor shall Landlord's and/or Tenant's
election to pursue any remedy waive or preclude any other remedy.

 

23.INDEMNITY

 

Tenant covenants and agrees to indemnify and save Landlord harmless from all
demands and judgments of any person or persons by reason of the conduct of the
business of Tenant on the premises, including any and all, civil and criminal
claims and prosecution for marijuana cultivation, possession and distribution
offenses, or for any condition existing on the premises under the control of the
Tenant. In any suit or action for damages against Tenant that are subject to the
foregoing indemnity in which Landlord is included or made a defendant, Tenant
agrees to assume all of the burden, cost and expense of the defense or
settlement of such action or suit, or any claim, by counsel approved by
Landlord, and will pay any judgment that may be obtained against Landlord.

 

10

 

Landlord covenants and agrees to indemnify and save Tenant harmless from all
demands and judgments of any person or persons pertaining to the building's
structure, parking lot and areas, roof and/or external walls, or for any
condition existing on the premises under the control of the Landlord. In any
suit or action for damages against Landlord that are subject to the foregoing
indemnity in which Tenant is included or made a defendant, Landlord agrees to
assume all of the burden, cost and expense of the defense or settlement of such
action or suit, or any claim, by counsel approved by Tenant, and will pay any
judgment that may be obtained against Tenant.

 

24.TENANT CERTIFICATE

 

Tenant shall, at Landlord's request, and within ten (10) days of such request,
acknowledge in writing that the lease is in full force and effect, that Tenant
has no claim or offset against Landlord, that the rental payments and other
obligations to be performed by Tenant hereunder are current, that not more than
one month's rental has been prepaid, that Landlord is not in default of the
performance of any of its obligations under this lease, and such other matters
as may be reasonably requested by Landlord.

 

25.CAPTION AND HEADINGS

 

The captions and headings throughout this lease are for convenience and
reference only, and the words contained therein shall in no way be held or
deemed to define, limit, describe, explain, modify, amplify or add to the
interpretation, construction or meaning of any provisions or the scope or intent
of this lease nor in any way affect this lease.

 

26.SUCCESSORS AND ASSIGNS

 

Whenever the word "Landlord" is used herein, it shall be construed to include
the heirs, executors, administrators, successors, assigns or legal
representatives of the Landlord; and the word 'Tenant" shall include the heirs,
executors, administrators, successors, assigns or legal representatives of the
Tenant; and the words Landlord and Tenant shall include single and plural,
individual or corporation.

 

27.DEFAULT PROVISIONS

 

The following events shall be deemed to be events of default by Tenant under
this lease:

 

a.Tenant shall have failed to pay any installment of rent or any other charge
provided herein, or any portion thereof within five days of Tenant's receipt of
written notice from Landlord, provided, however, that Landlord shall only be
obligated to provide notice to Tenant 2 times in any 12 month period, it shall
be an automatic default; or

 

b.Tenant shall have failed to comply with any other provision of this lease and
shall not cure such failure within ten (I0) days after Tenant's receipt of
written notice from Landlord of such noncompliance (in the case of a default
that cannot with due diligence be cured within a period of ten (10) days, Tenant
shall have



11

 

such additional time to cure same as may reasonably be necessary, provided
Tenant proceeds promptly, expeditiously, and diligently to cure such default
after receipt of said notice).

 

Landlord, upon an event of default by Tenant, may elect to seek any and all
legal remedies to cause the Tenant to cure such default, including, but not
limited to commencement of eviction proceedings, retaking possession of the
Premises and/or any other legal remedy allowed at law or in equity. No action
taken by the Landlord shall relieve Tenant of the obligation to pay rent for the
full term of this Lease.

 

Landlord may relet the Premises upon such terms and conditions as Landlord deems
appropriate in its sole and subjective discretion. Tenant shall remain
responsible for all charges hereunder and Tenant shall be responsible for all
costs of reletting the premises, including costs of putting the Premises back
into their original condition, costs of clean up, court costs, attorney and
brokerage fees and any other costs.

 

Tenant obligations may be offset by such new Tenant but under no circumstances
shall Tenant be entitled to any offset or be entitled to any rent or other
charges paid by the replacement tenant in excess of the Rent and due under this
Lease.

 

Landlord's Default Landlord shall not be deemed in default hereunder unless
Tenant shall have given Landlord written notice of such default specifying such
default with particularity and Landlord shall thereupon have ten (I0) days in
which to cure any default unless such default cannot reasonably be cured within
such period wherein Landlord shall not be in default if it commences to cure the
default within the ten (10) day period and diligently pursues completion of
same.

 

In the event of any default by either party in any way connected with the
enforcement of the provisions of this Lease, or for the recovery of possession
of the leased premises or for collection of the rental due, the prevailing party
shall be entitled to attorney's fees whether or not court action is instituted.
In addition, either party shall be entitled to seek such damages and relief as
provided in law and/or equity to remedy such breach, including, but not limited
to seek rental and other payments, cure of any breach, commencement of eviction
proceedings and filing suit to recover damages, costs, expert witness fees, and
other damages allowed in law or equity.

 

28.HAZARDOUS MATERIAL

 

Tenant shall keep and maintain the property in compliance with and shall not
cause or permit the property to be in violation of any state, or local laws,
ordinances, or regulations relating to industrial hygiene or to the
environmental conditions on, under, or about the property, including, but not
limited to, soil and groundwater conditions. Tenant shall not use, generate,
manufacture, store, or dispose of on, under, or about the property or transport
to or from the property any flammable explosives, radioactive materials,
hazardous wastes, toxic substances, or related materials, including, without
limitation, any substances defined as or included in the definition of
"hazardous substances", "hazardous wastes", "hazardous materials", or "toxic
substances" under any applicable federal or state laws or regulations
(collectively referred to hereinafter as "Hazardous Materials").

 

12

 

Tenant shall immediately advise Landlord in writing of (i) any and all
enforcement, cleanup, remedial, removal, or other governmental or regulatory
actions instituted, completed, or threatened pursuant to any applicable federal,
state, or local laws, ordinances, or regulations relating to any Hazardous
Materials affecting the property ("Hazardous Materials Laws"); (ii) all claims
made or threatened by any third party against Tenant or the property relating to
damage, contribution, cost recovery, compensation, loss, or injury resulting
from any Hazardous Materials (the matters set forth in clauses (i) and (ii)
above are hereinafter referred to as "Hazardous Materials Claims"); and (iii)
Tenant's discovery of any occurrence or condition on any real property adjoining
or in the vicinity of the property that could cause the property or any part
thereof to be subject to any restrictions on the ownership, occupancy,
transferability, or use of the property under any Hazardous Materials Laws.

 

In no event shall Tenant be responsible for Hazardous Materials Claims created
by the Landlord or by a prior tenant of Landlord. Tenant shall be solely
responsible for and shall indemnify and hold harmless Landlord, its directors,
officers, employees, agents, successors and assigns from and against any loss,
damage, cost, expense, or liability directly or indirectly arising out of or
attributable to the use, generation, storage, release, threatened release,
discharge, disposal, or presence of Hazardous Materials on, under, or about the
property, including without limitation (a) all consequential damages; (b) the
costs of any required or necessary repair, cleanup, or detoxification of the
property and the preparation and implementation of any closure, remedial, or
other required plans, and (c) all reasonable costs and expenses incurred by
Landlord in connection with clauses (a) and (b), including, but not limited to,
reasonable attorney's fees. These provisions shall only apply to the presence of
Hazardous Materials caused the Tenant or its employees, agents or contractors,
and for no other reason whatsoever.

 

29.COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that it has full right and authority to enter into this lease
for the full term hereof. Landlord further covenants that Tenant, upon
performing the covenants and agreements of this lease to be performed by said
Tenant, will have, hold and enjoy quiet possession of the leased premises.

 

30.MECHANIC'S LIEN NOTICE

 

Tenant shall keep the leased premises free from all liens from mechanics,
laborers and material men for work done and materials furnished. Tenant shall
not create or suffer to be created any liens or encumbrances otherwise on the
leased premises and Tenant shall hold Landlord harmless from any and all such
liens and claims. Landlord may post the premises with such notices as Landlord
deems appropriate. Tenant shall provide notice to the Landlord of any and all
mechanic's liens notices or claims within 48 hours after receipt by Tenant of
such a notice or claim.

 

31.SIGNS AND AWNINGS

 

Tenant shall not be allowed to place signs, advertisements, notices or other
lettering on any part of the outside of the leased premises or of the building
without the prior written consent of the Landlord, which consent shall not be
unreasonably withheld. All window displays shall be neat and inoffensive in
character. All signage shall be in



13

 

compliance with any applicable owner's association and/or City and County of
Denver, Colorado ordinances and/or regulations.

 

32.BROKERAGE

 

Landlord is represented by Joel Meranksi and Jay Landt of Colliers
International. Tenant is represented by Nick Steitz of CBRE, Inc. Upon waiver of
the contingency set forth in Section 2 and commencement of payment of full rent
by Tenant, Tenant's broker shall receive shall a brokerage fee to Tenant's equal
to four percent (4%) of the gross lease value pursuant to a separate agreement
between Landlord's broker and Tenant's broker. Both Landlord and Tenant warrant
and represent that except as set forth in this Section they have not engaged any
other parties that may be entitled to a commission or finder's fee in connection
with this lease, and each party shall indemnify, defend and hold harmless the
other party for any claims to a commission or finder's fee in connection with
this lease arising by or through the indemnifying party's actions.

 

33.ENTIRE AGREEMENT

 

This Lease contains the entire agreement between the parties, and no agreement
shall be effective to change or modify this lease unless in writing and signed
by the party against whom enforcement is sought.

 

34.NOT CONSTRUED AGAINST DRAFTER

 

The parties understand, agree and acknowledge that (i) this lease has been
freely negotiated by both parties; and (ii) in any controversy, dispute or
contest over the meaning, interpretation, validity, or enforceability of this
lease or any of its terms or conditions, there shall not be any inference,
presumption., or conclusion drawn whatsoever against either party by virtue of
that party having drafted this lease or any portion thereof.

 

35.GOVERNING LAW AND ATTORNEY FEES.

 

This Lease shall be governed by Colorado law, without regard to principles of
conflicts of laws. Any action for breach of this Lease shall be brought in the
State of Colorado. The prevailing party in any action for breach of this Lease
shall be entitled to recover its reasonable attorney fees and costs.

 

 

36.INSPECTIONS AND TESTING.

 

Landlord shall have access to, and a right to perform reasonable inspections and
tests of, the Premises to determine Tenant's compliance with requirements
contained in this Lease. Reasonable access shall be granted to Landlord upon
Landlord's prior notice to Tenant and at such times so as to minimize, so far as
may be reasonable under the circumstances, any disturbance to Tenant's
operations. Such inspections and tests shall be conducted at Landlord's expense,
unless such inspections or tests reveal that Tenant has not complied with any
requirement under this Lease, in which case Tenant shall reimburse Landlord for
the reasonable cost of such inspection and tests. Landlord shall comply with
applicable State requirements for access to the Limited Access Areas, but



14

 

Tenant shall fully cooperate in allowing Landlord access, including, but not
limited to providing an appropriate licensee to accompany the Landlord and
issuing the appropriate visitor badges. Tenant shall promptly notify Landlord of
any communication or report that Tenant makes to any governmental authority
regarding the Tenant's operations on the Premises, and/or the release or threat
of release of any Hazardous Materials onto or from the Premises or the Project.
Tenant shall, within five days of receipt thereof, provide Landlord with a copy
of any documents or correspondence received from any governmental agency or
other party regarding the Tenant's operations on the Premises, and/or the
release or threat of release of any Hazardous Materials onto or from the
Premises or the Project.

 

37.WARRANTY OF AUTHORITY.

 

Each party signing this Lease warrants and represents that they have full
authority to sign this document and that by signing it, they bind the named
entity on whose behalf they are signing.

 

38.PERSONAL GUARANTY.

 

This Lease and the Tenant's obligations are personally guaranteed by Phone
Toommaly. But for these personal guaranties, the Landlord would not have entered
into this Lease with Tenant, such guaranties being a material part of this
transaction. The Guaranties shall be evidenced by the Guaranty of Leases
attached hereto as Exhibits A and B, and incorporated herein by this reference.

 

39.COUNTERPARTS

 

This Lease may be executed in counterparts, all of which shall collectively be
considered the original. A facsimile signature shall be sufficient and shall
constitute an original signature for all purposes.

 

 

15

 

IN WITNESS WHEREOF, the said parties aforesaid have duly executed the foregoing
instrument or caused the same to be executed the day and year first above
written.

 

 

  LANDLORD:         MJ HOLDINGS, INC.               By:   Name:     Its:        
        TENANT:         BIG TOE, LLC               By:     Name:     Its:  



 

 

Co-signer and Guarantor:                 Phone Toommaly          





 

16

 

GUARANTY OF LEASE

 

THIS GUARANTY OF LEASE ("Guaranty") is entered into effective as of the 25th day
of September, 2014, by Phone Toommaly ("Guarantor") for the benefit of MJ
Holding, Inc. ("Landlord"), with reference to the following facts:

 

1. Landlord and Big Toe, LLC, ('Tenant") have entered or will enter into a lease
of even date herewith (the "Lease").

 

2.                  By its covenants herein set forth, Guarantor has induced
Landlord to enter into the Lease, which was made and entered into in
consideration for Guarantor's said covenants.

 

3.                   Guarantor unconditionally guarantees, without deduction by
reason of setoff, defense or counterclaim, to Landlord its successors and
assigns the full and punctual payment, performance and observance by Tenant, of
all of the amounts, terms, covenants and conditions in the Lease contained on
Tenant's part to be paid, kept, performed and observed.

 

4.                   If Tenant shall at any time default in the punctual
payment, performance and observance of any of the amounts, terms, covenants or
conditions in the Lease contained on Tenant's party to be paid, kept, performed
and observed, Guarantor will pay, keep, perform and observe same, as the case
may be, in the place and stead of Tenant. Guarantor shall also pay to Landlord
all reasonable and necessary incidental damages and expenses incurred by
Landlord as a direct proximate result of Tenant's failure to perform, which
expenses shall include reasonable attorneys' fees and interest on all sums due
and owing Landlord by reason of Tenants' failure to pay same, at the maximum
rate allowed by law.

 

5.                  Any act of Landlord, or its successors or assigns,
consisting of a waiver of any of the terms or conditions of the Lease, the
giving of any consent to any matter or thing relating to the Lease, or the
granting of any indulgence or extension of time to Tenant may be done without
notice to Guarantor and without releasing Guarantor from any of its obligations
hereunder.

 

6.                  The obligations of Guarantor hereunder shall not be released
by Landlord's receipt, application or release of any security given for the
performance and observance of any covenant or condition in the Lease contained
on Tenant's part to be performed or observed, nor by any modification of the
Lease, regardless of whether Guarantor consents thereto or receives notice
thereof.

 

7.                  The liability of Guarantor hereunder shall in no way be
affected by; (a) the release or discharge of Tenant in any creditor's,
receivership, bankruptcy or other proceeding; (b) the impairment, limitation or
modification of the liability of Tenant or the estate of Tenant in bankruptcy,
or any remedy for the enforcement of Tenant's liability under the Lease
resulting from the operation of any present or future provision of the Federal
Bankruptcy Code or other statues or from the decision of any court; (c) the
rejection or disaffirmance of the Lease in any such proceedings; (d) the
assignment or transfer of the Lease by Tenant; (e) any disability or other
defense of Tenant; (f) the cessation from any cause whatever of the liability of
Tenant: (g) the exercise by Landlord of any of its rights or remedies reserved
under the Lease or by law; or (h) any termination of the Lease, as to any
matters accruing prior to the date of such termination.

 



Page 1 of 4

 

8.                  If Tenant shall become insolvent or be adjudicated bankrupt,
whether by voluntary or involuntary petition, if any bankruptcy action involving
Tenant shall be commence or filed, if a petition for reorganization, arrangement
or similar relief shall be filed against Tenant, or if a receiver of any part of
Tenant's property or assets shall be appointed by any court, Guarantor shall pay
to Landlord the amount of all accrued, unpaid and accruing Base Rent, Triple Net
Charges and other charges due under the Lease to the date when the
debtor-in-possession, the trustee or administrator accepts the Lease and
commences paying same. At such time as the debtor-in-possession, the trustee or
administrator rejects the Lease, however, Guarantor shall pay to Landlord all
accrued, unpaid and accruing Base Rent, Triple Net Charges and other charges
under the Lease for the remainder of the Lease Term. At the option of Landlord,
Guarantor shall either; (a) pay Landlord an amount equal to the Base Rent,
Triple Net Charges and other charges which would have been payable for the
unexpired portion of the Lease Term reduced to present-day value; or (b) execute
and deliver to Landlord a new lease for the balance of the Lease Term with the
same terms and conditions as the Lease, but with Guarantor as tenant thereunder.
Any operation of any present or future debtor's relief act or similar act, or
law or decision of any court, shall in no way affect the obligations of
Guarantor or Tenant to perform any of the terms, covenants or conditions of the
Lease or of this Guaranty.

 

9.                   Guarantor may be joined in any action against Tenant in
connection with the obligations of Tenant under the Lease and recovery may be
had against Guarantor in any such action. Landlord may enforce the obligations
of Guarantor hereunder without fist taking any action whatsoever against Tenant
or its successors and assigns, or pursuing any other remedy or applying any
security it may hold. Guarantor hereby waives all rights to assert of plead at
any time any statute of limitations as relating to the Lease, the obligations of
Guarantor hereunder and any surety or other defense in the nature thereof
including, without limitation, the provisions of the applicable laws of the
State of Colorado. Guarantor also hereby waives all other waivable defenses set
forth in any Colorado laws, rules or regulations.

 

10.             Until all of the covenants and conditions in the Lease on
Tenant's part to be performed and observed are fully performed and observed,
Guarantor; (a) shall have no right of subrogation against Tenant by reason of
any payment or performance Guarantor hereunder, and

(b) subordinates any liability of indebtedness of Tenant now or hereafter held
by Guarantor to the obligations of Tenant to Landlord under the Lease.

 

11.              This Guaranty shall apply to the Lease, any extension, renewal,
modification or amendment thereof, to any assignment, subletting or other
tenancy thereunder and to any holdover term following the Lease Term granted
under the Lease, or any extension or renewal thereof.

 

12.              In the event of any litigation between Guarantor and Landlord
with respect to the subject matter hereof, the unsuccessful party in such
litigation shall pay to the successful party all fees, costs and expenses
thereof, including reasonable attorneys’ fees and expenses.

 

13.             If there is more than one undersigned Guarantor, (a) the term
"Guarantor", as used herein, shall include all of the undersigned; (b) each
provision of this Guaranty shall be binding on each one of the undersigned, who
shall be jointly and serially liable hereunder; and

 



Page 2 of 4

 

(c) Landlord shall have the right to join one or all of them in any proceeding
or to proceed against them in any order.

 

14.              If requested or required by any lender providing financing to
Landlord, Guarantor shall furnish, within fifteen (15) days after Landlord's
written request, Landlord with financial statements or other reasonable
financial information reflecting Guarantor's current financial condition,
certified by Guarantor or its financial officer. If Guarantor is a
publicly-traded corporation, delivery of Guarantor's last published financial
information shall be satisfactory for purposes of the Paragraph.

 

15.              This instrument constitutes the entire agreement between
Landlord and Guarantor with respect to the subject matter hereof, superseding
all prior oral and written agreements and understandings with respect thereto.
It may not be changed, modified, discharged or terminated ally or in any manner
other than by an agreement in writing signed by Guarantor and Landlord. This
Guaranty shall be governed by and construed in accordance with the laws of the
State of Colorado.

 

16.              Every notice, demand or request (collectively "Notice")
required hereunder or by law to be given by either party to the other shall be
in writing. Notices shall be given by personal service or by United States
certified or registered mail, postage prepaid, return receipt requested, or by
telegram, mailgram or same-day or overnight private courier, addressed to the
party to be served at the address indicated below or such other address as the
party to be served may from time to time designate in a Notice to the other
party. \

 

17.              Any action to declare or enforce any right or obligation, under
the Lease may be commenced by Landlord in the District Court for the City and
County of Denver, Colorado. Guarantor hereby consents to the jurisdiction of
such Court for such purposes. Any notice, complaint or legal process so
delivered shall constitute adequate notice and service of process for all
purposes and shall subject Guarantor to the jurisdiction of such Court for
purposes of adjudicating any matter related to this Guaranty. Landlord and
Guarantor hereby waive their respective rights to trial by jury of any cause of
action, claim, counterclaim or cross-complaint in any action, proceeding and/or
hearing brought by either Landlord against Guarantor or Guarantor against
Landlord on any matter whatever arising out of, or in any way connected with,
the Lease or this Guaranty.

 

18.              This Guaranty may be assigned in whole or part by Landlord upon
written notice to Guarantor, but it may not be assigned by Guarantor without
Landlord's prior written consent, which may be withheld in Landlord's sole and
absolute discretion.

 

(THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK)

 



Page 3 of 4

 

 

19.              The terms and provision of this Guaranty shall be binding upon
and inure to the benefit of the heirs, personal representative, successors and
permitted assigns of the parties hereto.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above

 

 

“GUARANTOR”                 By: Phone Toommaly           Landlord’s Address for
Notices:   Guarantor’s Address for Notices:                              



 

 



Page 4 of 4

 



